     Case 1:21-cv-00880-AWI-SAB Document 15 Filed 09/03/21 Page 1 of 1


 1

 2

 3

 4

 5
                               IN THE UNITED STATES DISTRICT COURT
 6
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

 9   SPENCER ALEC SCARBER,                              Case No. 1:21-cv-00880-AWI-SAB

10                                         Petitioner, ORDER GRANTING RESPONDENT’S
                                                       REQUEST TO SEAL
11                   v.
                                                        (ECF No. 14)
12
     KEN CLARK,
13
                                         Respondent.
14

15

16            Before the Court is Respondent’s notice of request and unopposed request to file under seal

17   a confidential clerk’s transcript. (ECF No. 14).

18            Accordingly, for good cause shown, IT IS HEREBY ORDERED that:

19      1. Respondent’s request to seal is GRANTED; and

20      2. The Clerk of Court is DIRECTED to file under seal Clerk’s Transcript, Volume 1 of 1,

21            pages 1–92.

22   IT IS SO ORDERED.

23   Dated:     September 3, 2021
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26
27

28
